DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This office action is responsive to the claim amendments filed on 06/11/2020. As directed by the amendment: claims 1-5, and 13 have been amended. Thus, claims 1-13 are presently pending in this application.
Applicant’s amendments to claim 5 have overcome Examiner’s objection and are thus withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new grounds of rejection do not rely upon del Cerro et al. (US 5,273,530) or Minks (US 7,601,707 B1) as applied in the prior rejection of record for any teaching.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Dependent claims inherit the deficiencies of parent claims.
Claim 1 recites “followed by the tube, all then being driven toward”. This renders the claim indefinite as it is unclear what is considered to be “all”. Examiner suggests “the sharpened point of the hollow needle and the tube then being driven toward”. The claim term “all” in claim 1 of claim amendments submitted 10/14/2021 is not very legible in the copy submitted. Spoke with Attorney for Applicant Daniel Gurfinkel during telephone interview on 11/9/2021 to confirm the intended term is “all”. 
Claim 1 further recites “all then being driven toward a position non-linearly distal from the surface penetration location”. This renders the claim indefinite as only 1 start point and 1 end point are stated thus resulting in all end points being linear from the surface penetration location (start point). Examiner will treat as following a non-linear path between surface penetration location and sharpened point end location for the purposes of compact prosecution.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunner (US 2015/0238170 A1).
In regards to claim 1:
A hollow needle, comprising: 
a tube, having a generally circular cross section, comprising a first segment defining a first opening and a second segment having a sharpened point defining a second opening with a shaft therebetween; (See annotated Fig. 1A below, Para. 24 “When the needle is in the intended place the operator in case the medical device 1 is a biopsy needle may either insert through the handle 2 a cutting tool to collect a tissue sample from the targeted region……In case the medical device is an infiltration needle it may be used to inject a toxic substance that locally kills the cancer cells.”)) 
the tube having at least one lumen extending from the first segment to the sharpened point; (Para. 1 “The invention relates generally to a medical device used in interventional radiology. Specifically, the invention relates to a medical device comprising a hollow needle extending longitudinally from a proximal end to a distal end and wherein the distal end of the hollow needle is formed as a cutting tip.” Fig. 3A-B further show the at least one lumen within element 10)
the shaft having a proximal portion comprising a straight segment of shaft defining a longitudinal axis and a distal portion which is curved relative to the longitudinal axis of the straight segment of the shaft (See annotated Fig. 1A below), the proximal portion of the shaft and the distal portion of the shaft being a continuous part of the same tube (Fig. 1 element 3 considered continuous part of the same tube as it is one shaft), such that the distal end of the shaft and the sharpened point curve away from the longitudinal axis of the straight segment of the shaft to allow the sharpened point of the hollow needle to penetrate a surface, at a location, followed by the tube, all then being driven toward a position non-linearly distal from the surface penetration location (Para. 16 “At least a section 6 of the needle 3 has a curved shape around a virtual curvature center C……As a function of the dimensions of the organs and bones of the person to be treated and the task to be achieved needles may be manufactured and offered with different curvature radius R and center angles .theta.. Accordingly also the shape of the curved section 6 may vary. The shape could be, but is not limited to, a segment of a circle as described, a segment of an ellipse, a segment of a parable or a segment of a hyperbole. The shape may vary from any of these forms. The idea of the curved section 6 of the needle 3 is to allow penetration of tissue in a curved trajectory.” Emphasis added).

    PNG
    media_image1.png
    501
    716
    media_image1.png
    Greyscale

In regards to claim 2:
The hollow needle of claim 1, wherein the shaft and point curve between 5 degrees and 90 degrees away from the axis of the straight segment of the shaft (Fig. 1A theta is between 5 and 90 degrees. Para. 16 “In case the section 6 corresponds substantially to a circular arc the distance between the virtual curvature center C and the needle 3 corresponds to a radius R of this circular arc and the section 6 of the needle 3 forms a segment of the circular arc extending over a central angle”).
In regards to claim 5:
The hollow needle of claim 1, wherein a diameter of the at least one lumen is consistent throughout a length of the needle (Figs. 3A-C element 10 lumen diameter consistent throughout the length of needle).

In regards to claim 6:
The hollow needle of claim 1, wherein the needle is made of steel (Para. 17 “The needle may be formed of, for example, a polymer, stainless steel”).
In regards to claim 7:
The hollow needle of claim 1, wherein the needle is cast with the curve (Interpreted to be a product by process claim. Fig. 1 element 3 is considered to be substantially identical to the product claimed. See MPEP 2113).

In regards to claim 8:
The hollow needle of claim 1, wherein the needle is heated and drawn to a desired curvature (Interpreted to be a product by process claim. Fig. 1 element 3 is considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 9:
The hollow needle of claim 1, wherein the needle is bent further after primary manufacture (Interpreted to be a product by process claim. Fig. 1 element 3 is considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 10:
The hollow needle of claim 1, wherein the needle is bent further prior to functional use (Interpreted to be a product by process claim. Fig. 1 element 3 is considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 11:
The hollow needle of claim 10, wherein such bending is done using methods and devices that can cause a desired bend while maintaining the structural integrity of the needle including the lumen passage (Interpreted to be a product by process claim. Fig. 1 element 3 is considered to be substantially identical to the product claimed. See MPEP 2113).
In regards to claim 12:
The method of use of a partially curved-hollow needle, the curve of the needle occurring at manufacture and curved specially in such a way as to maintain an open lumen therewithin (Para. 16 “needles may be manufactured and offered with different curvature radius R and center angles .theta..”), having a curved section and a sharpened point at its distal end and having a straight section at its proximal end, the sharpened point being curved away from a longitudinal axis of the straight section of the partially curved-hollow needle (see annotated Fig. 1A below), to reach a point of interest within a surface or barrier, including the steps of; placing the sharpened point of the needle upon a barrier or surface to be pierced; applying pressure to the proximal end of the needle to cause the sharpened point to pierce the barrier or surface; and applying force in the direction of the curve of the needle, so as to push the sharpened point of the needle and the attendant shaft towards the point-of-interest (Para. 20-24 “shows the situation when an operator positions the needle 10 at the skin 11 of the patient. As the needle 10 is in front or behind the plane of the X-ray, the needle 10 that is outside the patient's body cannot be seen on most of the figures” Para. 6 “The at least one bevel thus is on the convex side of the needle. When an appropriate force is applied to the needle the at least one bevel springs of the tissue and guides the cutting tip in direction of the end point of the cutting tip, e.g. in direction of the virtual curvature center. This configuration enables the operator to force the needle into a smaller curvature than that of the pre-arranged radius of the said needle.”).

    PNG
    media_image2.png
    337
    611
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2015/0238170 A1).
In regards to claim 3:
The hollow needle of claim 1, taught by Brunner as described in parent claim rejection above.
Brunner disclose the claimed invention except for wherin the shaft and point curve 45 degrees away from the axis of the straight segment of the shaft. This would have been obvious to try as Brunner disclosed the result-effective variable theta. Para. 16 “As a function of the dimensions of the organs and bones of the person to be treated and the task to be achieved needles may be manufactured and offered with different curvature radius R and center angles .theta..”. Brunner has identified the result-effective variable and identified the function it is derived from. Therefor this change is recognized as being within the level of ordinary skill in the art. See MPEP 2144.05 (II)(B).
This would have been motivated by Brunner (Para. 16 “As a function of the dimensions of the organs and bones of the person to be treated and the task to be achieved”).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2015/0238170 A1) in view of Yaacobi et al. (US 6,413,245
In regards to claim 4:
The hollow needle of claim 1, taught by Brunner as described in parent claim rejection.
Brunner does not appear to explicitly teach the varied direction as claimed. Yaacobi teaches, wherein the distal end of the shaft is further curved to give the distal end of the needle a compound curvature in a varied direction (See annotated Fig. 2 below, element 50. First curve and further curve form a compound curvature).

    PNG
    media_image3.png
    442
    281
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the needle taught by Brunner to include the compound curvature taught by Yaacobi.
This would have been motivated by Yaacobi (Col 5:58-Col 6:4 “Radius of curvature B insures that distal portion 52 does not drag or put pressure on sclera 16 as cannula 50 is advanced to the proper position, minimizing the risk of sceral penetration. In addition, radius of curvature B eliminates the "tenting" or pulling away of Tenon's capsule 34 from sclera 16, minimizing the risk of penetration into the periocular tissues.”, and Col 6:66-Col 7:10 “Depending on the physicochemical properties of the drug formulation, drug depot 38 preferably provides controlled release of a pharmaceutically active agent to macula 30 and retina 20 via sclera 16 and choroid 18 for a period of weeks or months. As the use of cannula 50 causes no "tenting" or substantial stretching of Tenon's capsule 34, cannula 50 should result in significantly less trauma to eye 10 than conventional cannulac when repeated injections are required. Cannula 50 can be used to deliver a wide variety of drug formulations to treat a wide variety of diseases of posterior segment 26”).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner (US 2015/0238170 A1) in view of Demers et al. (US 2014-0336456 A1).
In regards to claim 13:
The method of use of claim 12, taught by Brunner as described in parent claim rejection.
Brunner does not appear to explicitly teach the method of applying the needle to a finger tendon and pulley as claimed. Demers teaches, wherein the sharpened point is placed on a finger, having at least a tendon and a pulley, and the sharpened point of the needle is pushed between a pulley and the finger and a tendon of the finger to reach the point-of-interest (Fig. 31a-c element 404 pushed between the pulley and the finger and tendon as claimed. Para. 76-77).
It would have been obvious to one of ordinary skill in the art, prior to the effective date of filing, to modify the method of use taught by Brunner to include the method of trigger finger release taught by Demers.
This would have been motivated by Brunner (Para. 4 “Hitherto, the conventional use of hollow needles has been restricted to targeted organs or other parts of the human or animal body which are within reach of a straight trajectory. Often the target is behind a bone or organs that should not be touched. In such cases, the target is inaccessible for interventional radiology. The objective of the invention is to provide a hollow needle that permits access to targets that are inaccessible through use of conventional hollow needles”). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Alan Igel Jr whose telephone number is (571)272-7015.  The examiner can normally be reached on Monday through Thursday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571)-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.I./Examiner, Art Unit 3783                                                                                                                                                                                                        
	/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783